Case 2:21-cv-01226-KSH-CLW Document 46 Filed 09/15/21 Page 1 of 4 PageID: 761




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  NEWARK DIVISION



U.S. SECURITIES AND EXCHANGE
COMMISSION,

               Plaintiff,

       v.                                         Civil Action No. 2:21-cv-01226-KSH-CLW

VUUZLE MEDIA CORP., et. al.                       Motion Day: October 18, 2021




            PLAINTIFF U.S. SECURITIES AND EXCHANGE COMMISSION’S
                    MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Section 20(b) of the Securities Act of 1933 [15 U.S.C. § 77t(b)], and Section

21(d)(1) of the Securities Exchange Act of 1934 [15 U.S.C. § 78u(d)(1)], Plaintiff U.S. Securities

and Exchange Commission (“SEC”), by and through its undersigned attorneys, hereby moves

this Court for entry of a Preliminary Injunction that:

       1.      Preliminarily enjoins Defendants Vuuzle Media Corp. (“Vuuzle U.S.”), Ronald

Shane Flynn, Richard Marchitto, and proposed Defendant Vuuzle Media Corp. Limited (“Vuuzle

UAE”)1 (collectively, the “Enjoined Parties”) from continued violations of the antifraud

provisions of Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)], Section 10(b) of the

Exchange Act [15 U.S.C. § 78j(b)], and Exchange Act Rule 10b-5 [17 C.F.R. § 240.10b-5], and

Sections 5(a) and 5(c) of the Securities Act [15 U.S.C. §§ 77e(a) and (c)], and preliminarily



1
 As described below, Vuuzle Media Corp. Limited is named as a Defendant in our proposed
Amended Complaint, which is being filed contemporaneously with this Motion.

                                                 1
Case 2:21-cv-01226-KSH-CLW Document 46 Filed 09/15/21 Page 2 of 4 PageID: 762




enjoins Defendant Flynn from continued violations of Section 15(a) of the Exchange Act [15

U.S.C. § 78o(a)];

       2.      Directs the Enjoined Parties to provide verified accountings of all assets in their

name or in which one or more of them has a beneficial interest, including, without limitation,

identifying each of their accounts at a financial institution and any other person or entity holding

assets in which they have a beneficial interest

       3.      Orders the Enjoined Parties to repatriate all funds received from investors that are

presently held overseas;

       4.      Permanently restrains and enjoins the Enjoined Parties from destroying, altering,

concealing, or otherwise interfering with the access of the Commission to relevant documents,

books, and records;

       5.      Provides for alternative service on parties located overseas; and

       6.      Prohibits Defendant Marchitto from opening and/or controlling any financial

accounts containing investor funds on behalf of Flynn or any Flynn-controlled entity.

       The SEC notes that this Motion for Preliminary Injunction is being filed

contemporaneously with a Motion for Leave to file an Amended Complaint, which, among other

things, adds Vuuzle UAE as a defendant, adds Vumu Music LLC as a relief defendant, and

amends the charges against Defendant Marchitto. The SEC recognizes that the initial Complaint

filed on January 27, 2021 remains the operative pleading unless and until the Court grants the

SEC leave to file its Amended Complaint. However, if the Court grants the SEC leave to file its

Amended Complaint, the SEC respectfully requests that the relief requested herein be entered

based on the charges against each party named in the SEC’s proposed Amended Complaint, as


                                                  2
Case 2:21-cv-01226-KSH-CLW Document 46 Filed 09/15/21 Page 3 of 4 PageID: 763




set forth in the proposed order the SEC files for the Court’s convenience.

       In support of this Motion, the SEC submits its Memorandum of Law, the supporting

Declarations of Drew Isler Grossman, Jeffrey R. Anderson, Scott Robert Brinley, and Mark

Hoffman, and the exhibits attached thereto.



 September 15, 2021                           /s/ Devon L. Staren
                                              Devon L. Staren
                                              Gregory N. Miller
                                              Counsel for Plaintiff
                                              U.S. Securities and Exchange Commission
                                              100 F Street, N.E.
                                              Washington, DC 20549
                                              (202) 551-5346 (Staren)
                                              starend@sec.gov
                                              (202) 551-4469 (Miller)
                                              millergn@sec.gov




                                                 3
Case 2:21-cv-01226-KSH-CLW Document 46 Filed 09/15/21 Page 4 of 4 PageID: 764




                                CERTIFICATE OF SERVICE

       I certify that on September 15, 2021, I filed the foregoing upon all counsel of record

using this Court’s ECF system, and upon Defendant Flynn using the email rflynn48@gmail.com.



                                                    /s/ Devon L. Staren
                                                    Devon L. Staren
                                                    Counsel for Plaintiff
                                                    U.S. Securities and Exchange Commission




                                                4
